Citation Nr: 1761025	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  15-04 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.   


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant




ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1973.  The Veteran died in December 2011.  His surviving spouse is the Appellant. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
In August 2017, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is associated with the claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in December 2011.  The Certificate of Death lists the immediate cause of death as arteriosclerotic heart disease.  Diabetes mellitus, hypertension, chronic pancreatitis, and electrolyte disturbances are listed as significant conditions contributing to death.  

2.  At the time of his death, the Veteran was service-connected for the following:  peptic ulcer (20 percent disabling); low back strain (10 percent disabling); bilateral pes planus (10 percent disabling); pseudofolliculitis barbae (rated as noncompensable); and bilateral lower extremity radiculopathy (each rated as 10 percent disabling).

3.  The evidence does not demonstrate that the Veteran's service-connected disorders played any etiological role in his death.

4.  The evidence is not sufficient to show that the Veteran's arteriosclerotic heart disease and diabetes mellitus had their onset in service, manifested to a compensable degree within one year of separation, or are otherwise related to service.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.304, 3.307, 3.309 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  See 38 U.S.C. § 1310 (West 2014); see also 38 C.F.R. § 3.312 (2017).  A service-connected disability is considered the "principal" cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A "contributory" cause of death is inherently one not related to the principal cause.  38 C.F.R § 3.312(c).  A contributory cause must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  Id.  

Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for specific diseases associated with exposure to herbicide agents.  38 C.F.R. § 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease and coronary artery disease and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) ,all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma. 

A veteran who, during active military service between April 1, 1968, and August 31, 1971, served in a unit that operated in or near the Korean demilitarized zone (DMZ) in an area in which herbicides are known to have been applied during that period, as determined by the Department of Defense (DOD), shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307 (a)(6)(iv).  For the purposes of § 3.307, the term herbicide agent means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).

Moreover, pursuant to 38 C.F.R. § 3.309, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease, such as arteriosclerosis and diabetes mellitus, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).
The Appellant asserts that the Veteran's diabetes mellitus was caused by herbicide exposure in service and contributed to the Veteran's death.  The Veteran's
cause of death is listed as arteriosclerotic heart disease.  Diabetes mellitus, hypertension, chronic pancreatitis, and electrolyte disturbances are listed as significant conditions contributing to death but not in the underlying cause.  See February 2012 Certificate of Death.  
 
The Veteran's arteriosclerotic heart disease and diabetes mellitus are disabilities eligible for presumptive service connection based on herbicide exposure.  Thus the issue that remains disputed is whether the Veteran had service in the DMZ.  To this end, the preponderance of the evidence is against the Appellant's claim.  During an August 2011 VA examination, the Veteran denied exposure to herbicides.  In addition, although the Veteran's personnel records show service in Korea from April 1968 to July 1969 with Company C, 702D Maintenance Battalion, a January 2015 Joint Service Records Research Center (JSRRC) response indicates that the unit histories of the 702nd Maintenance Battalion do not show the use, storage, spraying, or transportation of herbicides.  In addition, the physical location in Korea of Company C was Camp Edwards which was approximately 6 miles from the DMZ.  As such, the evidence is not sufficient to show that the Veteran was exposed to herbicides in service.  See January 2015 Memorandum. 

The Board has also considered whether service connection is warranted on a direct basis.  However, the Appellant does not assert and the evidence does not show that the Veteran's arteriosclerotic heart disease and diabetes mellitus had their onset in service.  The Veteran's service treatment records are silent for complaints or treatment for arteriosclerotic heart disease and diabetes mellitus.  The evidence indicates that the Veteran was not diagnosed with diabetes mellitus until 2010.  See August 2011 VA Examination.      

Similarly, the Appellant does not assert and the evidence does not show that the Veteran's arteriosclerotic heart disease and diabetes mellitus manifested to a compensable degree within one year of separation to warrant presumptive service connection based on his chronic disabilities.  38 C.F.R. §§ 3.307, 3.309.  

Finally, the appellant has not asserted and the evidence of record does not establish that any of the Veteran's service-connected disorders played any causative or contributory role in his cause of death.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal. See 
38 U.S.C. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.


____________________________________________
L. M. BARNARD. 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


